Citation Nr: 0201836	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  00-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for gunshot wound of 
the mouth.  

2.  Entitlement to a compensable rating for loss of teeth, 
identified as teeth #3-10.  

3.  Entitlement to an effective date prior to August 24, 
1999, for the grant of service connection for complete loss 
of sense of smell.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to May 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The December 1999 rating decision continued noncompensable 
ratings for a gunshot wound of the mouth and for loss of 
teeth #4-10, and the January 2000 rating decision granted 
service connection for tooth #3 and continued the 
noncompensable rating for loss of teeth #3-10.  In April 
2001, a decision review officer granted service connection 
for complete loss of sense of smell effective August 24, 
1999, and the veteran perfected a timely appeal of the 
effective date.  

The rating action of October 1999 denied an increase in the 
evaluation assigned for the veteran's loss of teeth.  By 
rating action of January 2000, the RO characterized the issue 
as service connection for the loss of upper teeth, other than 
#4-10, and granted service connection for tooth #3.  While 
the statement of the case characterized the issue as 
entitlement to service connection for loss of upper teeth, 
other than 3-10, the SOC primarily addressed the rating to be 
assigned for the veteran's loss of teeth and included the 
pertinent law and regulations regarding rating of loss of 
teeth.  The veteran's substantive appeal also primarily 
addressed the rating to be assigned for the veteran's loss of 
teeth.  Accordingly, the Board has restyled the issue as 
stated on the title page.  


FINDINGS OF FACT

1.  The veteran demonstrates no limitation of function, range 
of motion, or level of excursion due to the service-connected 
gunshot wound of the mouth; the medical evidence shows no 
impairment or loss of motion for masticatory function and no 
loss of innervation of facial muscles.  

2.  Except for a right temporal scar, for which service 
connection and a separate rating have been in effect since 
February 2000, the veteran has no scars on his face, and the 
medical evidence shows no tenderness, adherence, ulceration, 
breakdown of the skin, elevation or depression of a scar, 
underlying tissue loss, inflammation, edema, keloid 
formation, or limitation of function due to scars resulting 
from the service-connected gunshot wound to the mouth.  

3.  The veteran wears dentures that serve as a suitable 
prosthesis restoration of teeth #3-10.  

4.  The first claim evidencing a belief in entitlement to 
service connection for complete loss of sense of smell was 
filed with the RO on February 15, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a gunshot wound 
of the mouth are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.73, 
Diagnostic Code 5325, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 4.124a, Diagnostic Code 8207 (2001).  

2.  The criteria for a compensable rating for loss of teeth 
#3-10 are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.150, Diagnostic Code 9913 (2001).

3.  The criteria for an effective date prior to August 24, 
1999 for the grant of service connection for complete loss of 
sense of smell are not met.  38 U.S.C.A. § 5110(b)(1) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400(b)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In December 2001, the RO mailed a timely 
notice of a January 2002 central office hearing to the 
veteran at his last known address.  Although the notice was 
not returned in the mail, the veteran failed to appear at the 
January 2002 hearing.  Subsequently, a letter was received 
from the veteran in which he withdrew his request for a 
hearing.  Therefore, the Board will adjudicate the claim 
based on the current evidence of record.  38 C.F.R. 
§ 20.702(d) (2001).  In any event, the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran also 
received VA examinations and filed lay statements with the 
RO.  The RO's October 1999 letter to the veteran, the 
December 1999, January 2000, December 2000, and April 2001 
rating decisions, and the January 2000 and September 2001 
statements of the case informed the veteran of the evidence 
needed to substantiate his claims.  The duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the veteran was informed of the evidence 
needed to substantiate his claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  


Entitlement to a compensable rating for a gunshot wound of 
the mouth

The veteran was injured in a blast in Italy during World War 
II.  After service, a June 1946 rating decision granted 
service connection for a shell fragment wound of the mouth as 
noncompensable since June 1945.  Rating actions in July 1947 
and January 1948 continued the noncompensable rating.  The 
decisions from June 1946 to January 1948 became final because 
the RO notified the veteran of each of the decisions by 
letter, and no notice of disagreement was filed within the 
prescribed time period.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2001).  The December 1998 rating decision 
continued the noncompensable rating, and the veteran 
perfected a timely appeal.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  For the veteran to prevail in his 
claim for an increased rating, the evidence must show that 
his service-connected disability has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The 
rating for a physical disability must be considered from the 
point of view of the veteran working or seeking work and the 
ability of the veteran's body as a whole, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life, including employment and self-support.  It is 
the responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  

The veteran's gunshot wound disability is currently evaluated 
under the criteria for disfiguring scars of the head, face, 
or neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 
7805 (2001).  Given the diagnoses and findings of records, 
the Board will evaluate the veteran's gunshot wound of the 
mouth under the criteria for muscle injury of the facial 
muscles (Diagnostic Code 5325), scars (Diagnostic Codes 7800, 
7803, 7804, and 7805), and paralysis of the seventh 
(trigeminal) cranial nerve (Diagnostic Code 8207).  See 
38 C.F.R. §§ 4.73, Diagnostic Code 5325, 4.118, Diagnostic 
Codes 7800 and 7805, 4.124a, Diagnostic Code 8207 (2001).  

A 10 percent evaluation for functional impairment of muscle 
injury of the facial muscles cannot be assigned because a 
November 1999 VA examiner found no impairment or loss of 
motion for masticatory function.  The minimum evaluation 
assigned if there is interference to any extent with 
mastication is 10 percent.  Therefore, a higher rating is 
available only if functional impairment due to muscle injury 
of the facial muscles warrants a higher evaluation for 
seventh (facial) cranial nerve neuropathy (Diagnostic Code 
8207), disfiguring scar (Diagnostic Code 7800), etc.  See 
38 C.F.R. § 4.73, Diagnostic Code 5325.  

The evidence does not justify a higher rating because there 
is no loss of innervation of facial muscles.  Paralysis of 
the seventh cranial nerve is assigned a 30 percent evaluation 
if complete, a 20 percent evaluation if incomplete and 
severe, and a 10 percent evaluation if incomplete and 
moderate.  Note: Dependent upon relative loss of innervation 
of facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  
At the November 1999 VA examination, the veteran demonstrated 
no limitation of range of motion or level of excursion, and 
at the November 2000 VA examination, he demonstrated no 
limitation of function.  

Likewise, a higher rating is not warranted under the criteria 
for scars.  Disfiguring scars of the head, face or neck is 
assigned a 50 percent evaluation if complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement, a 30 percent evaluation if 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, a 10 percent 
evaluation if moderate and disfiguring, and a noncompensable 
evaluation if slight.  Note: When in addition to tissue loss 
and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Superficial, poorly nourished scars 
with repeated ulceration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  Superficial 
scars, tender and painful on objective demonstration, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Rate other scars on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  

In this case, the November 2000 VA examiner noted that the 
veteran had no scars on his face except for a right temporal 
scar, for which the September 2000 rating decision had 
already granted service connection and a separate rating 
since February 2000.  See 38 C.F.R. § 4.14 (2001).  Even if 
there had been scars other than the right temporal scar 
resulting from the service-connected gunshot wound to the 
mouth, which there was not, the November 2000 VA examiner 
specifically stated that there was no tenderness, adherence, 
ulceration, breakdown of the skin, elevation or depression of 
a scar, underlying tissue loss, inflammation, edema, keloid 
formation, or limitation of function.  The medical evidence 
shows that a compensable rating is not warranted for scars.  

In summary, the record reflects that a noncompensable rating 
should continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  The 
symptomatology associated with the gunshot wound of the mouth 
does not more nearly approximate the criteria for higher 
evaluation, and the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2001).  


Entitlement to a compensable rating for loss of teeth #3-10

The veteran lost several upper teeth in the blast in Italy.  
After service, a June 1946 rating decision granted service 
connection for loss of teeth # 4-10 as noncompensable since 
June 1945.  Rating actions in July 1947 and January 1948 
continued the noncompensable rating.  The decisions from June 
1946 to January 1948 became final because the RO notified the 
veteran of each of the decisions by letter, and no notice of 
disagreement was filed within the prescribed time period.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  The December 1998 
rating decision continued the noncompensable rating, and the 
veteran perfected a timely appeal.  The January 2000 rating 
decision granted service connection for loss of tooth #3,  
and continued the noncompensable rating for loss of teeth #3-
10.  

A higher rating cannot be established for loss of teeth #3-10 
because the veteran's teeth have been restored by a full 
upper denture and an almost full lower denture. The veteran's 
teeth disability has always been evaluated under the criteria 
for loss of teeth due to loss of substance of body of maxilla 
or mandible without loss of continuity.  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2001).  Loss of teeth due to 
loss of substance of body of maxilla or mandible without loss 
of continuity, where the lost masticatory surface cannot be 
restored by suitable prosthesis, is assigned a 40 percent 
evaluation for loss of all teeth, a 30 percent evaluation for 
loss of all upper or all lower teeth, a 20 percent evaluation 
for all upper and lower posterior teeth missing or all upper 
and lower anterior teeth missing, a 10 percent evaluation for 
all upper or lower anterior teeth missing or all upper and 
lower teeth on one side missing, and a noncompensable 
evaluation where the loss of masticatory surface can be 
restored by suitable prosthesis.  Note--These ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.  Although the November 1999 VA examiner 
noted severe bone loss of both maxilla and mandible due to 
years of wearing an upper denture and a lower partial 
denture, the veteran wore dentures that served as a suitable 
prosthesis restoration of teeth #3-10.  

Therefore, a noncompensable rating continues to be warranted.  
38 C.F.R. § 4.7.  The symptomatology associated with the loss 
of teeth #3-10 does not more nearly approximate the criteria 
for higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Referral for consideration of extraschedular ratings for 
gunshot wound of the mouth and loss of teeth #3-10 is not 
warranted because exceptional circumstances have not been 
claimed or demonstrated.  See Smallwood at 97-98; 38 C.F.R. 
§ 3.321(b).  The evidence does not show that these service-
connected disabilities interfere with employment or cause 
frequent hospitalizations.  From August 1953 to August 1999, 
the veteran filed no documents.  Therefore, referral for 
extraschedular consideration is not currently warranted.  



Entitlement to an effective date prior to August 24, 1999
for the grant of service connection for complete loss of 
sense of smell

A December 2000 rating decision denied entitlement to service 
connection for loss of sense of smell, and the veteran filed 
a notice of disagreement in January 2001.  In April 2001, a 
decision review officer granted service connection and an 
initial 10 percent rating for complete loss of sense of smell 
secondary to the blast injury effective from August 24, 1999.  
The veteran then perfected a timely appeal of the effective 
date for the grant of service connection.  

Regulations state that, generally, the effective date for 
service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).  

In this case, the veteran contends that the blast in Italy 
caused him to lose his sense of smell, and he has submitted 
two concurring opinions from a private physician and a VA 
physician in support of his claim.  In December 2000, the 
veteran's private physician stated that the veteran was 
exposed to a blast injury in Italy during World War II, which 
resulted in complete lack of ability to smell.  In addition, 
after a review of the veteran's medical records in April 
2001, the VA physician opined that the veteran had lost his 
complete sense of smell secondary to the blast injury to his 
face in Italy during World War II.  The veteran also married 
in July 1944, and his wife told the April 2001 VA examiner 
that, after living with the veteran, she noticed that he 
could not smell burning food, gas, or skunk spray.  Service 
medical records are silent about any loss of sense of smell.  
Resolving all reasonable doubt in the veteran's favor, the 
evidence will be deemed to show that the veteran incurred a 
complete loss of sense of smell in the blast in service.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of  the doubt 
to the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.102 (2001).  Certainly, the veteran believes 
that he is entitled to service connection back to 1945.  

The case then turns on whether the veteran filed a claim for 
service connection for complete loss of sense of smell before 
August 24, 1999.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  

In this case, the RO received the following documents that 
evidenced the veteran's belief in entitlement to service 
connection for wounds resulting from the blast in Italy 
during World War II:  1) a formal VA application for 
compensation for "wounds in action - knocked out teeth 8 - 
shrapnel rt. temple," received on May 28, 1946; 2) an August 
24, 1999 informal claim for an increased rating for dental 
trauma, received on August 30, 1999; 3) a February 6, 2000 
informal claim for service connection for total loss of sense 
of smell, received on February 8, 2000; 4) a January 11, 2001 
notice of disagreement with the denial of service connection 
for complete loss of sense of smell, received on January 17, 
2001; 5) a December 2000 private medical opinion, received on 
January 17, 2001; 6) an April 4, 2001 VA medical examination 
report, which addressed the veteran's sense of smell and 
taste; 7) a June 29, 2001 notice of disagreement with the 
August 24, 1999 effective date for the grant of service 
connection for complete loss of sense of smell, received on 
July 3, 2001; 8) a September 12, 2001 statement, received on 
September 17, 2001; and 9) an October 18, 2001 substantive 
appeal, received on October 19, 2001.  

Unfortunately, although the May 1946 claim was filed within 
one year of the veteran's separation from service, it cannot 
serve as a claim for complete loss of sense of smell.  The 
claim addressed only teeth and right temple disabilities and 
did not evidence a belief in entitlement to service 
connection for loss of sense of smell.  See 38 C.F.R. 
§§ 3.1(p); 3.151(a); 3.155(a).  Thus, the first claim 
evidencing a belief in entitlement to service connection for 
complete loss of sense of smell was received by the RO on 
February 8, 2000.  

The RO was more than generous in granting service connection 
for complete loss of sense of smell effective August 24, 1999 
because the claim filed on that date mentioned only dental 
disabilities and made no mention of loss of sense of smell.  
Because the August 24, 1999 claim was received by the RO many 
years after the blast in Italy in World War II that resulted 
in complete loss of sense of smell, the effective date for 
service connection is no earlier than August 24, 1999.  See 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  


ORDER

Entitlement to a compensable rating for a gunshot wound of 
the mouth is denied.  

Entitlement to a compensable rating for loss of teeth #3-10 
is denied.  

Entitlement to an effective date prior to August 24, 1999 for 
the grant of service connection for complete loss of sense of 
smell is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

                                                               
(CONTINUED ON NEXT PAGE)
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

